Title: John Vaughan to Thomas Jefferson, 19 April 1813
From: Vaughan, John
To: Jefferson, Thomas


          D sir Philad. 19 April 1813
          Mr Joseph Allen Smith when in Italy had put into his hands in Italy many Years ago—Astronomical observations made at Pisa by J. S de Card Cadenberg in the Royal observatory
          1 Vol Printed 1789—containing observations from 1778 a 1782
          1 Do—1793 observations from 1782 to 1786—of this there are two Copies—
          By some accident, he was prevented giving them earlire earlier—He thinks they were to be given to the Society but as the name of Yourself was annexed th He thinks as President—I feel an uncertainty—until I hear from you on the Subject—we have not reciev’d the Subsequent ones—
          I shall by mail Send some more Certificates of Members to be signed by you which you will be pleased to return as soon as convenient—I remain with respect
          Your friend & sert Jn Vaughan
        